Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/207,980 application filed on December 3, 2018.  Claims 1-20 are pending.  Claims 1-8 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus or system.
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Applicant elected Group I, claims 1-8 and timely traversed the restriction (election) requirement in their reply filed on September 13, 2021.
Answer to Arguments
The election traversal is on the grounds that there is substantial overlap in the subject matter of Groups I and II such that the search and examination process with respect to the identified Groups will likely involve overlapping search terms and related secondary classifications and that if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions.
search and/or examination burden based on one or more reasons listed in the restriction requirement.  The groups also include potentially divergent subject matter since Examiner showed that one can use the system in an alternate manner.
The allegation that there would be no serious burden relies on the unsupported assumption that the search and the examination of both inventions would be coextensive.  While there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Some of the additional burden relates to subject matter that is not common to the groups, the additional claims, and preparing a related Office action with such additional claims directed to a distinct invention.  Of course the manipulative steps of method claims are quite different from the structure of an apparatus.  Whereas some manipulative steps may be functional in apparatus claims and could be impliedly met by an apparatus, such steps must be fully considered in method claims and may thus require further search.
Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  According to the MPEP, the reasons above, including the separate classification and status in the art, and the different potential fields of search, present a sufficient showing of a serious or undue burden if restriction were not required.  See MPEP 808.02.  
For at least the above-stated reasons, the restriction requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 12/03/2018, 12/10/2019 and 12/19/2019.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
The examined claims are apparatus/system claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited blood, for example, is considered a material potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than a structural component of the apparatus.  
structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
One of ordinary skill may interpret limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference. Examiner further observes that terms such as 'portion' and 'section' are quite broad with no specific structural delineation or defined border.  One may view a ‘blood chamber’ as cavity or space designed for blood.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.  Note that since each claim stands on its own, Applicant cannot use a dependent claim to explain its base claim.  
Claim 1:	A system for determining beginning blood volume of a patient undergoing dialysis treatment, the system comprising: 
a first portion of tubing, configured to connect a patient to an input of a dialyzer; 
a second portion of tubing, configured to connect the patient to an output of the dialyzer; 
a pump, configured to pump blood from the patient through the first portion of tubing into the dialyzer, and out of the dialyzer into the second portion of tubing; 
a first blood chamber, disposed along the first portion of tubing, and a second blood chamber, disposed along the second portion of tubing, 
wherein the first blood chamber and the second blood chamber are configured to facilitate hematocrit measurement; and 
configured to determine the beginning blood volume using hematocrit values associated with the input of the dialyzer, hematocrit values associated with the output of the dialyzer, and a flowrate of blood through the first portion of tubing.
The boundaries of certain underlined functional language is unclear.  For example, the meaning of ‘configured to facilitate hematocrit measurement’ is unclear.  Is there some additional structure associated with the blood chambers that facilitates hematocrit measurement or is any blood chamber capable of this function?  
Also, the claim recites that the controller can use the hematocrit values associated with input and output of the dialyzer to determine the beginning blood volume.  However, as recited, the input and output appear to be structural features, or equivalent to an inlet and outlet.  Thus, it is unclear how on can determine the beginning blood volume using these structures or how these structures can provide hematocrit values. 
Additionally, the claim mentions a flowrate of blood through the first portion of tubing, but there is no structure associated with determining or measuring such flowrate, so it is unclear how the controller garners or uses such implied flowrate.  Moreover, the claim does not provide a structure for determining or measuring hematocrit values so it is unclear how the controller obtains such hematocrit values.  For these functions, the claim does not provide a discernible boundary regarding what structure provides the functional characteristics.  Is there a specific structural configuration of the existing structures that would accomplish the recited functions or is there additional required structure?  
Examiner suggests that Applicant amend the claims to specify how the recited structures achieve the noted functionalities, provided such an amendment is supported by the original specification.  MPEP §§2173.02, 2173.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (CA2949679)(IDS of 12/10/2019) in view of  Steuer et al. (WO1998017193).
Regarding claims 1-8, Kappel discloses a system for determining beginning blood volume of a patient undergoing dialysis treatment ([0052], Figs 1 & 2), the system comprising: 
a first portion of tubing, configured to connect a patient to an input of a dialyzer (Fig. 1, where the depicted line is a tubing (or the first tubing), and where one can interpret a distal portion of the tubing from the dialyzer or proximal from the patient, such as the first half of the line/tubing connected to the inlet of the dialyzer, as measured from the patient, as a first portion of tubing); 
a second portion of tubing, configured to connect the patient to an output of the dialyzer (Fig. 1, where the depicted line is a second tubing and where one can interpret a proximal portion from the patient or a distal portion from the dialyzer, such as the second half of the tubing connected to the outlet of the dialyzer, as measured from the dialyzer, as a second portion of tubing); 
a pump, configured to pump blood from the patient through the first portion of tubing into the dialyzer, and out of the dialyzer into the second portion of tubing (a pump is required to pump the blood, even if not depicted or discussed); 
a first blood chamber, disposed along the first portion of tubing, and a second blood chamber, disposed along the second portion of tubing (one can interpret a first blood chamber as at least part of the remaining portion, or the entire remaining portion, of the first tubing connected to the inlet of the dialyzer, and the second blood chamber as at least part of the remaining portion, or the entire remaining portion, of the second tubing connected to the outlet of the dialyzer), 

a controller ([0011], [0061], Fig. 1, where a computer or computer program is interpreted as a controller), configured to determine the beginning blood volume using hematocrit values associated with the input of the dialyzer ([0055], where Kappel discloses non-invasive real-time measurements of hematocrit, relative blood volume and absolute blood volume).
Therefore, Kappel discloses the claimed invention, except where
the controller is configured to determine the beginning blood volume also using hematocrit values associated with the output of the dialyzer, and a flowrate of blood through the first portion of tubing.
Hematocrit values relate to the volume percentage of red blood cells in the blood.  Blood volume refers to the total amount of fluid circulating within the arteries, capillaries, veins, venules, and chambers of the heart at any time. Components such as red blood cells (erythrocytes), white blood cells (leukocytes), platelets, and plasma add volume to blood.  Thus, there is a known relationship between red blood cells, blood volume and hematocrit.
Claim 1 suggests a relationship between blood volume, hematocrit and blood flowrate from one point to a another.  But one can interpret blood flowrate as the volume of blood per unit time, such as liters per minute or mL/hour.  Thus, the volume of blood passing via the input and output of the dialyzer is a specific volume in a given period, which is associated with a certain hematocrit, or one of ordinary skill can derive a hematocrit relationship based on that particular 
Kappel also teaches a relationship between ultrafiltration rate and absolute blood volume ([0056], [0062], [0084]) and states that “knowledge of absolute blood volume and ultrafiltration rate at any given time during the treatment enables the calculation of the cumulative capillary refill over the course of the dialysis session.”  One can analogize this ultrafiltration rate to the flowrate of blood through the first portion of tubing since such blood should pass through the dialyzer at a similar rate.  Kappel also notes: “In the future, an advanced application of absolute blood volume will likely come into play as new mathematical models for anemia management find their way into clinical practice” ([0057]).  Of course, one can incorporate such models, including the ability to determine beginning blood volume using hematocrit values associated with the input and output of the dialyzer, and a flowrate of blood through the first portion of tubing, into a computer algorithm and/or configure a controller for this functionality.
To the extent that the pump and tubing, for example, and other structures in the traditional dialysis arrangement are not specifically disclosed, Steuer et al. (Steuer) relates to systems and methods for noninvasively measuring hemodynamic access, access recirculation and blood flow measurements during hemodialysis (Abstract, p. 1, lines 9-11, Fig. 1).  Steuer teaches a dialysis system where photometric measurement is conducted at a point in the access recirculation line of the change in hematocrit (delta H) with respect to time based on injection of a standard solution (Abstract).  
The invention also relates to noninvasive spectrophotometric systems and methods for quantitatively measuring the shunt (access) recirculation, the access blood flow rate, the dialysis machine blood flow rate and the volumes of priming fluids required by the hemodialysis tubing 
Selected objectives of the invention are to quantitatively determine the volumetric blood flow rate passing through the dialyzer (p. 5, lines 13-15) and to determine the access blood flow and recirculation based on blood flow rate (p. 5, ln. 21 – p. 6, ln. 3).  Steuer also discusses a  derived relationship between hematocrit, blood volume and blood flow rate (p. 17, lines 5-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to determine the beginning blood volume using the recited hematocrit values and flowrate of blood through the first portion of tubing since these are known or readily derived relationships and due to the criticality of understanding and monitoring hematocrit values, blood volume and blood flow rate, it would be prudent to determine their relationships, at any point in the system, and to automate and program a controller to calculate or determine the blood volume based on any known or derived relationships.
Moreover, it would have been obvious to employ the controller to determine or calculate a multitude of relationships, including suitable blood flow rate through the tubing, and assess as much information as is prudent for providing an appropriate dialysis dosage for adequately cleansing the patient, and to reduce potential harm to the patient.
Additional Disclosures Included:  Claim 2: The controller determines the flowrate of blood through the first portion of tubing through a calibrated pumping rate of the pump (claim 1 analysis); Claim 3: The system further comprises at least one of: 
a flowmeter coupled to the first portion of tubing, the flowmeter configured to determine the flowrate of blood through the first portion of tubing (claim 1 analysis, and Steuer, p. 1, lines 9-10 and p. 15, lines 12-13, where a flowmeter is necessary or implicit for measuring flowrate); Claim 4: The system further comprising: 
a first sensor assembly coupled to the first blood chamber, the first sensor assembly configured to measure hematocrit values associated with the input of the dialyzer (100, 102, 104; p. 9, lines 1-16, where the photodetector and photoemitter are interpreted as sensor within a sensor assembly); and 
a second sensor assembly coupled to the second blood chamber, the second sensor assembly configured to measure hematocrit values associated with the output of the dialyzer (p. 9, lines 1-16, where it would have been obvious to place sensors in the appropriate tubing portions to measure hematocrit values associated with such portion of tubing); Claim 5: The controller is further configured to: 
determine a fractional change in patient blood volume using a hematocrit value associated with the input of the dialyzer at the beginning of the dialysis treatment and a hematocrit value associated with the input of the dialyzer at an end of a measurement session; 
determine a plurality of fluid removal volume rates during the measurement session using the hematocrit values associated with the input of the dialyzer, the hematocrit values associated with the output of the dialyzer, and the flowrate of blood through the first portion of tubing; and 
Claim 6: . The controller is further configured to: determine an initial fluid removal volume rate in the plurality of fluid removal volume rates; and determine each successive fluid removal volume rates in the plurality of fluid removal volume rates at a sample interval (Claim 1 analysis, where this is a functional limitation within the capability of a controller and no new structure is disclosed); Claim 7: In the system, the sample interval is 1 minute or longer (claim 6 analysis, where a sample interval is a functional limitation); and Claim 8: The controller is further configured to: determine that the beginning blood volume is an average of a plurality of beginning blood volumes corresponding to the plurality of fluid removal volume rates; wherein a number of the plurality of beginning blood volumes is at least 2 and a number of the plurality of fluid removal volume rates is at least 3 (Claim 1 analysis, where no new structure is disclosed; the controller is capable of the recited functionality).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/